F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              OCT 1 2003
                                  TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 HENRY RAYMOND TAFOYA,

          Plaintiff-Appellant,

 v.                                                        No. 03-1087
                                                            (D. Colo.)
 D. McCALL, Property Officer at                   (D. Ct. No. 00-B-693 (MJW))
 C.S.P.; J. NOLAN, Physician; J.
 STARK; B. BRUNELL,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, PORFILIO, Circuit Judge, and BRORBY,
Senior Circuit Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Henry Ray Tafoya, a pro se litigant and inmate at a state correctional

facility in Colorado, appeals the district court’s entry of summary judgment in

favor of certain state prison officials on his 42 U.S.C. § 1983 claims. We

exercise jurisdiction under 28 U.S.C. § 1291 and affirm.



       Mr. Tafoya’s § 1983 action arises from his allegations certain state prison

officials violated his constitutional rights when: 1) he received inadequate

medical care during his incarceration; 2) they improperly confiscated some of his

personal possessions; and 3) they failed to follow certain regulations during some

of his disciplinary hearings. 1 During the course of litigation, Mr. Tafoya moved

for appointment of counsel, complaining, in part, about his limited access to the

law library. The magistrate judge denied the motion, and the district court,

applying its discretion, affirmed. Following discovery, the state moved for



       1
          Specifically, Mr. Tafoya claims that, although the correctional facility provided
him some nursing care, state officials failed to provide him a doctor during a five-day
illness in which he was unable to keep his food and medication down, thereby violating
his Eighth Amendment right to be free from cruel and unusual punishment, and also
violating various Colorado laws and regulations. In addition, when Mr. Tafoya failed to
make arrangements to send prohibited personal items elsewhere or pay for other ordered
items, prison officials confiscated and destroyed those items, which he claims violated his
Due Process, Equal Protection, Freedom of Religion and Eighth Amendment rights.
Finally, he claims state prison officials did not follow certain administrative regulations at
some of his discipline hearings, thereby violating his Due Process, Equal Protection and
Eighth Amendment rights.


                                             -2-
summary judgment on Mr. Tafoya’s three claims. 2



      The magistrate judge issued a comprehensive “Recommendation on

Defendants’ [unopposed] Motion for Summary Judgment” (Recommendation),

which carefully analyzed the material facts and applicable law. In short, he found

the defendants did not violate Mr. Tafoya’s Eighth Amendment right to adequate

medical care during his five-day illness because he suffered no injury as a result

of being cared for by nursing staff, rather than a doctor or physician’s assistant.

He also determined the prison officials did not violate Mr. Tafoya’s Due Process,

Equal Protection and Eighth Amendment rights when they destroyed unauthorized

personal property, which he refused to ship elsewhere, or returned merchandise

for which he refused to pay. Noting prison officials gave Mr. Tafoya ample

opportunity to make arrangements on the disposition of his property, the

magistrate judge explained a difference exists between the constitutional right of

ownership of protected property and the right to possess such property in prison.

Finally, he determined Colorado’s two-year statute of limitations barred Mr.

Tafoya’s claim that prison officials failed to follow certain regulations during



      2
        The district court previously dismissed three of the six claims in Mr. Tafoya’s
Second Amended Complaint. These issues are not the subject of the district court’s
summary judgment decision on appeal, and are not considered here.


                                           -3-
four disciplinary hearings held in 1997. As a result, the magistrate judge

recommended summary judgment in favor of the state defendants. Mr. Tafoya

filed objections to the magistrate judge’s Recommendation, which the district

court considered before adopting the magistrate judge’s Recommendation and

granting the state’s motion for summary judgment.



      Mr. Tafoya appeals the summary judgment determination, raising the same

issues disposed of by the magistrate judge and district court. In support thereof,

he makes general and conclusory statements that the state prison officials violated

a plethora of federal and state laws, rules, and regulations. He also suggests the

district court did not have sufficient evidence or information to make a summary

judgment determination. In addition, Mr. Tafoya claims he: 1) received no

hearing or oral argument on his Amended Complaint; 2) was inappropriately

prohibited from responding to the state’s motion for summary judgment or filing

his own cross-motion for summary judgment, after he failed to respond in a timely

manner because he did not know he could file such pleadings; 3) should have

been appointed a lawyer because of the complexity of the issues, the number of

administrative regulations involved, and his own lack of knowledge about filing

procedures; 4) did not have sufficient access to an adequate law library; and 5)

should have been allowed to file a class action suit. The state asks us to affirm


                                         -4-
the district court’s summary judgment decision.



      We review a summary judgment order de novo, considering the evidence

and all reasonable inferences drawn therefrom in the light most favorable to the

nonmoving party. Cooperman v. David, 214 F.3d 1162, 1164 (10th Cir. 2000).

Summary judgment is proper only when there is “no genuine issue as to any

material fact and the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c). On appeal, this court construes pro se pleadings liberally,

applying a less stringent standard than formal pleadings drafted by lawyers. See

Haines v. Kerner, 404 U.S. 519, 520 (1972).



      We have reviewed the parties’ pleadings and briefs, the record on appeal,

the magistrate judge’s Recommendation and the district court’s decision, and

considered them in light of the applicable law. The magistrate judge issued a

comprehensive and well-reasoned Recommendation, which the district court

adopted after considering Mr. Tafoya’s objections thereto. Given the

thoroughness of the Recommendation, we cannot better articulate the facts,

applicable law or reasoning for granting the summary judgment, and therefore,

will not repeat them here. Accordingly, for substantially the same reasons

articulated in the magistrate judge’s February 4, 2003 Recommendation, we find


                                         -5-
Mr. Tafoya’s three claims, raised in his Second Amended Complaint and at issue

here, lack merit.



      While Mr. Tafoya claims the district court should have held a hearing and

allowed him to file an out-of-time response to the summary judgment motion, he

fails to explain how oral argument or the filing of additional pleadings would

have changed the summary judgment result. Moreover, ignorance of the law by

incarcerated pro se litigants does not excuse prompt filings. See March v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000), cert. denied, 531 U.S. 1194 (2001). As a

result, we cannot say the district court abused its discretion in denying Mr.

Tafoya’s request to file an out-of-time pleading. See Essence, Inc. v. City of

Federal Heights, 285 F.3d 1272, 1289 (10th Cir.), cert. denied, 537 U.S. 947

(2002).



      Similarly, Mr. Tafoya suggests the district court did not have sufficient

evidence before it to make a summary judgment determination, but fails to

identify what, if any, evidence the court should have considered. Although he

generally cites a multitude of federal and state laws, rules, regulations and cases,

he fails to explain how the district court erred in rendering summary judgment in

favor of the state prison officials. Even construing Mr. Tafoya’s pro se pleadings


                                         -6-
in support of his appeal liberally, his general and conclusory claims of

constitutional violations are insufficient to show there is a genuine issue of

material fact or that the state prison officials are not entitled to summary

judgment as a matter of law. See Durre v. Dempsey, 869 F.2d 543, 545 (10th Cir.

1989). Accordingly, we reject Mr. Tafoya’s claims the district court should have

held a hearing and allowed him to file an out-of-time response.



      We next address Mr. Tafoya’s argument that, in preparing his pleadings, he

should have had access to a better law library and been appointed an attorney.

Mr. Tafoya alleges the lack of an attorney prohibited his response to the summary

judgment motion.



      It is well established the Due Process Clause of the Fourteenth Amendment

guarantees state inmates the right to access the courts for civil claims – but not

“an independent right of access to a law library or legal assistance.” Penrod v.

Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996); see also Lewis v. Casey, 518 U.S.

343, 351 (1996). To prevail on such a claim, an inmate must “demonstrate that

the alleged shortcomings in the library or leal assistance program hindered his

efforts to pursue a legal claim.” Penrod, 94 F.3d at 1403.




                                          -7-
      Mr. Tafoya has not alleged, nor can he show, the lack of legal assistance

actually “hindered his efforts to pursue a legal claim.” Lewis, 518 U.S. at 351.

Instead, it is clear Mr. Tafoya was able to pursue his legal claims by filing an

Amended Second Complaint and a host of other pleadings, and certainly enjoyed

access to the federal courts for the purpose of pursuing those claims. Even

though Mr. Tafoya claims an attorney would have known about the procedure and

time restraints in responding to the state’s motion for summary judgment, as

stated previously, he has not explained how a responsive pleading would have

changed the summary judgment result.



      As to his library claim, he suggests his library is inaccessible and

inadequate stating “the library ... here is nothing! It takes up to ten days just to

get there! and their [sic] is only pads and some P.3d.” Despite Mr. Tafoya’s

complaints about the inadequacy of the library, we note he filed numerous

pleadings during this litigation, most of which cite a plethora of federal and state

statutes, rules, regulations, and cases. The content of these pleadings

demonstrates Mr. Tafoya had sufficient access to an adequate law library for the

purpose of pursing his claims. Thus, his legal assistance and inadequate law

library claims lack merit.




                                          -8-
      Finally, Mr. Tafoya’s single, conclusory statement that “[t]his case should

have been a class action suite [sic]” is insufficient for appellate review. We

generally will not consider conclusory and unsupported § 1983 claims, see Durre,

869 F.2d at 545, or exercise jurisdiction on issues not raised or addressed below.

See Singleton v. Wulff, 428 U.S. 106, 120 (1976); Walker v. Mather (In re

Walker), 959 F.2d 894, 896 (10th Cir. 1992).



      Accordingly, we AFFIRM the district court’s summary judgment decision

for substantially the same reasons articulated in the magistrate judge’s February 4,

2003 Recommendation and the district court’s February 24, 2002 Order. We

grant Mr. Tafoya’s motion to pay the filing fee in partial payments, and remind

him of his obligation to continue making partial payments of the appellate filing

fee pursuant to 28 U.S.C. § 1915(b) until the entire fee is paid. 3 The mandate

shall issue forthwith.



                                         Entered by the Court:

                                         WADE BRORBY
                                         United States Circuit Judge



      3
        We also note Mr. Tafoya has a history of unsuccessful appeals to this court, and
remind him of his continuing obligation to make payments on his previous filing fees.


                                           -9-